Exhibit 10.2

 

[usak20150930_10qimg001.gif]

July 29, 2015

 

 

Dear Michael,

 

We are pleased to have you serve in the position of Chief Financial Officer of
USA Truck, Inc. (the "Company"). The following outlines the terms of employment,
but does not constitute a contract of employment or a guarantee of employment.

 

Compensation

 

 

•

Your current annual base salary will be $225,000.00, which will be paid in
monthly installments on the last business day of each month in the amount of
$18,750.00.

 

 

•

You will participate in the established Company Management Bonus Plan -
Executive Group. The Plan entitles you to annual cash bonuses ranging from 20%
to 100% of your base salary and annual equity bonuses ranging from 10% to 30% of
your base salary depending on the performance relative to goals predetermined by
the Executive Compensation Committee of our Board of Directors.

 

 

•

You will be provided a laptop and smart phone at the Company's expense.

 

 

•

All payments provided for hereunder will be subject to required withholding of
federal, state and local income, excise, and employment-related taxes.

 

Benefits

 

 

•

You will receive three weeks paid vacation per year.

 

 

•

You are eligible for, and may participate in, the Company's 401(k) Plan subject
to Company policies and the terms of that plan as in effect from time to time.

 

 

•

You are eligible for, and may participate in, the Company's Employee Stock
Purchase Plan subject to Company policies and the terms of that plan as in
effect from time to time.

 

 

•

The Company is currently a sponsor of the Arkansas Best Federal Credit Union and
you may be eligible to participate in programs made available to the Company's
employees.

 

 

•

You are eligible for, and may participate in, the Company's Medical, Dental and
Vision and Prescription Drug plans subject to Company policies and the terms of
those plans as in effect from time to time.

 

 

•

You will receive $1,000.00 premium per year to be applied towards supplemental
term life insurance or you may choose to receive it as wages in your monthly
payroll check (at the rate of $83.33 per month).

  

 
 

--------------------------------------------------------------------------------

 

[usak20150930_10qimg001.gif]

  

Confidential Information or Trade Secrets

 

 

•

You will observe all rules, regulations, and security requirements of the
Company concerning the safety of persons and property. You agree that you will
comply with the Company's employee handbook, Code of Business Conduct and Ethics
Policy, the Open Door Policy, the Whistleblower Policy, and any other policies
of the Company as they relate to employees of the Company.

 

Severance and Change in Control Agreement

 

 

•

You and the Company will enter into an agreement providing severance and change
in control benefits on the date hereof in the form of Exhibit A attached hereto
and incorporated by reference herein.

 

This letter does not create an express or implied contract of employment or any
other contractual commitment. This letter contains the complete, final, and
exclusive embodiment of the understanding between you and the Company regarding
the terms of your employment and supersedes in all respects any prior or other
agreement or understanding, written or oral, between you and the Company with
respect to the subject matter of this letter. Your employment relationship with
the Company is on an at-will basis, which means that either you or the Company
may terminate the employment relationship at any time for any or no reason,
consistent with applicable law. Notwithstanding the terms of this letter, the
Company shall have the right change its compensation, welfare, benefit,
incentive, and employment plans, policies, and terms from time to time.

 

We ask that you acknowledge your acceptance of the terms of this written letter
by signing below and faxing the signed letter to Fax (479) 471-2526.

 

 

Sincerely,

 

/s/ Thomas M. Glaser

 

Thomas M. Glaser

President and Chief Executive Officer

USA Truck, Inc.

3200 Industrial Park Road

Van Buren, AR 72956

Phone: 479-471-2546

Fax: 479-471-2526

 

Agreed and Accepted

 

By:      /s/ Michael K. Borrows

Date:     8/4/2015

 

 
 

--------------------------------------------------------------------------------

 

  

EXHIBIT A

 

EXECUTIVE SEVERANCE AND CHANGE IN CONTROL AGREEMENT

 

This Executive Severance and Change in Control Agreement (this “Agreement”),
dated as of July 29, 2015, is made by and between USA Truck, Inc., a Delaware
corporation (as hereinafter defined, the “Company”), and Michael K. Borrows,
Executive Vice President and Chief Financial Officer (as hereinafter defined,
the “Executive”).

 

WHEREAS, the Company and the Executive have entered into that Employment Letter
Agreement by and between the Company and the Executive dated July 29, 2015 (the
"Employment Letter Agreement");

 

WHEREAS, in recognition that the services of the Executive are integral to the
success of the operations of the Company, the Executive should remain focused on
execution of his responsibilities without fear of unwarranted termination of his
employment or the possibility of a Change in Control (as hereinafter defined) of
the Company, and that either of such circumstances, and the uncertainty it may
cause, may result in the departure or distraction of key management employees of
the Company to the detriment of the Company and its stockholders;

 

WHEREAS, the Executive is a key management employee of the Company, and the
Board of Directors of the Company (the “Board”) through its Executive
Compensation Committee (the “Committee”) has determined that the Company should
encourage the continued employment of the Executive by the Company and the
continued dedication of the Executive to his assigned duties without distraction
as a result of the circumstances set forth above; and

 

WHEREAS, the Company and the Executive desire to set forth the circumstances
under which the Executive may receive payments under this Agreement.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

 

1.             Defined Terms.

 

For purposes of this Agreement, the following terms shall have the meanings
indicated below:

 

(A)     “Board” shall mean the Board of Directors of the Company, as constituted
from time to time.

  

 
 

--------------------------------------------------------------------------------

 

 

(B)     “Cause” for termination by the Company of the Executive’s employment
shall mean (i) the willful violation of Company policy or willful failure by the
Executive to substantially perform the Executive’s duties with the Company,
other than any failure resulting from the Executive’s incapacity due to physical
or mental illness, that continues for at least 30 days after the Board delivers
to the Executive a written demand for performance that identifies in reasonable
detail the manner in which the Board believes that the Executive willfully has
failed substantially to perform the Executive’s duties; or (ii) the willful
violation of any law, rule or regulation applicable to the Company’s business
operations; (iii) the willful engaging by the Executive in misconduct that is
demonstrably and materially injurious to the Company, from a monetary or
reputational standpoint; (iv) a material violation by the Executive of the
corporate governance guidelines, code of ethics, insider trading policy, or
other governance policy of the Company; (v) a material violation by the
Executive of the requirements of the Sarbanes-Oxley Act of 2002 or other federal
or state securities law, rule, or regulation; (vi) a material breach by the
Executive of any of the covenants contained in Sections 14, 15, and 16 of this
Agreement; or (vii) the repeated use of alcohol by the Executive that materially
interferes with the Executive's duties, the use of illegal drugs by the
Executive, or a violation by the Executive of the drug and/or alcohol policies
of the Company. For purposes of this definition following a Change in Control,
no act, or failure to act, on the Executive’s part shall be deemed “willful”
unless done, or omitted to be done, by the Executive without reasonable belief
that the Executive’s act, or failure to act, was in the best interest of the
Company.

 

(C)     A “Change in Control” shall mean the occurrence of any of the following
occurring after the date of this Agreement:

 

(i)     Any “Person” as defined in Section 3(a)(9) of the Exchange Act, and as
used in Section 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d) of the Exchange Act (but excluding the Company and any employee
benefit plan sponsored or maintained by the Company (including any trustee of
such plan acting as trustee)), directly or indirectly, becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), of securities of the
Company representing more than 50% of the combined voting power of the Company’s
then outstanding securities (other than indirectly as a result of the Company’s
redemption of its own securities); or 

 

(ii)     The consummation of any merger or other business combination of the
Company, a sale of more than 50% of the Company’s assets, the liquidation or
dissolution of the Company or any combination of one or more of the foregoing
transactions (the “Transactions”) other than a Transaction immediately following
which either (x) the stockholders of the Company and any trustee or fiduciary of
any Company employee benefit plan immediately prior to the Transaction own more
than 50% of the voting power, directly or indirectly, of (A) the surviving
corporation in any such merger or other business combination; (B) the purchaser
of or successor to the Company’s assets; (C) both the surviving corporation and
the purchaser in the event of any combination of Transactions; or (D) the parent
company owning 100% of such surviving corporation, purchaser or both the
surviving corporation and the purchaser, as the case may be ((A), (B), (C) or
(D), as applicable, the “Surviving Entity”) or (y) the Incumbent Directors, as
defined below, shall continue to serve as a majority of the board of directors
of the Surviving Entity without an agreement or understanding that such
Incumbent Directors will later surrender such majority; or

 

(iii)     Within any twenty-four (24)-month period, the individuals who were
directors immediately before the beginning of such period (the “Incumbent
Directors”) shall cease (for any reason other than death) to constitute at least
a majority of the Board or the board of directors of any successor to the
Company, including any Surviving Entity. For this purpose, any director who was
not a director at the beginning of such period shall be deemed to be an
Incumbent Director if such director was elected to the Board by, or on the
recommendation of, or with the approval of, at least two-thirds of the directors
who then qualified as Incumbent Directors (so long as such director was not
nominated by a Person who commenced or threatened to commence an election
contest or proxy solicitation by or on behalf of a Person (other than the Board)
or who has entered into an agreement to effect a Change in Control or expressed
an intention to cause such a Change in Control).

 

 
 

--------------------------------------------------------------------------------

 

 

(D)     “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.

 

(E)     “Company” shall mean USA Truck, Inc. and any successor to its business
or assets, by operation of law or otherwise.

 

(F)     “Constructive Termination” shall mean the occurrence of any of the
following, without the Executive’s express written consent, at any time within
twelve (12) months following a Change in Control:

 

(i)     material diminution in the overall scope of the Executive’s duties,
authorities and responsibilities from those held by the Executive immediately
prior to the time of a Change in Control;

 

(ii)     geographic relocation of the Executive’s assigned principal business
location to a location greater than forty (40) miles from the place of the
Executive’s principal business location immediately prior to the time of a
Change in Control; or

 

(iii)     diminution by ten percent (10%) or more of the Executive’s base salary
or target bonus in effect immediately prior to the time of a Change in Control;

 

(G)     “Date of Termination” shall have the meaning stated in Paragraph (B) of
Section 5 hereof.

 

(H)     “Disability” shall mean a medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six months, where such impairment
causes the Executive to be unable to perform the duties of his or her position
of employment or any substantially similar position of employment.

 

(I)     “Executive” shall mean the individual named in the first paragraph of
this Agreement.

 

(J)     “Incumbent Directors” shall mean directors who were directors of the
Company as of the date hereof or who are appointed, elected or nominated to the
Board in accordance with the following sentence. It is understood that any
individual becoming a member of the Board subsequent to the date hereof whose
appointment was approved by a vote of at least a two-thirds majority of the
Continuing Directors remaining in office at the time of appointment or whose
election or nomination for election by the Company’s stockholders was approved
by a vote of at least a two-thirds majority of the Continuing Directors
remaining in office at the time of election or nomination shall be considered,
for purposes of this Agreement, as though such individual were a Continuing
Director on the date hereof.

 

 
 

--------------------------------------------------------------------------------

 

 

(K)     “Notice of Termination” shall have the meaning stated in Paragraph (A)
of Section 5 hereof.

 

(L)     “Payment Trigger” shall mean any of the following that occurs during the
term of this Agreement:

 

(i)     termination of the Executive’s employment by the Company without Cause,
at any time other than within twelve (12) months following a Change in Control,
and other than as a result of the Executive’s Disability; or

 

(ii)     Constructive Termination of the Executive while the Executive remains
employed by the Company or its successor, or termination of the Executive’s
employment by the Company without Cause within twelve (12) months following a
Change in Control occurring during the term of this Agreement.

 

For the avoidance of doubt, a termination of the Executive by the Company for
Disability shall not be deemed a termination of the Executive without Cause.

 

(M)     “Person” shall have the meaning given in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended from time to time, as modified and
used in Sections 13(d) and 14(d) thereof; except that, a Person shall not
include (i) the Company, (ii) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company, or (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities.

 

2.             Term of Agreement.

 

This Agreement shall be effective as of the date set forth in the first
paragraph of this Agreement and shall continue in effect until the earliest of
(i) a Date of Termination in accordance with Section 5 or the death of the
Executive, or (ii) if a Payment Trigger occurs during the term of this Agreement
under subparagraphs (i) or (ii) of Paragraph (L) of Section 1, the performance
by the Company of all its obligations and the satisfaction by the Company of all
its liabilities under this Agreement.

 

3.             General Provisions.

 

(A)     The Company hereby represents and warrants to the Executive that the
execution and delivery of this Agreement and the performance by the Company of
the actions contemplated hereby have been duly authorized by all necessary
corporate action on the part of the Company. This Agreement is a legal, valid
and legally binding obligation of the Company enforceable in accordance with its
terms.

 

(B)     No amount or benefit shall be payable under this Agreement unless there
shall have occurred a Payment Trigger during the term of this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

(C)     This Agreement and the Employment Letter Agreement shall not be
construed as creating an express or implied contract of employment and, except
as otherwise agreed in writing between the Executive and the Company, the
Executive shall not have any right to be retained in the employ of the Company.
Notwithstanding the immediately preceding sentence or any other provision of
this Agreement, any purported termination of the Executive’s employment that is
not effected in accordance with a Notice of Termination satisfying Paragraph (A)
of Section 5 shall not be effective for purposes of this Agreement. The
Executive’s continued employment for any period of time after a Payment Trigger,
up to the maximum time specified in Paragraph (B) of Section 5, shall not
constitute a waiver of the Executive’s rights with respect to any payment
obligations of the Company under this Agreement. The waiver by the Executive of
any particular event meeting the definition of or constituting a Constructive
Termination shall not operate as a waiver by the Executive of any benefits or
rights under this Agreement should any subsequent event or circumstance occur
that constitutes a Constructive Termination under this Agreement.

 

4.             Payments Due Upon a Payment Trigger.

 

(A)     The Company shall pay to the Executive the payments described in this
Section 4 upon the occurrence of a Payment Trigger during the term of this
Agreement.

 

(B)     (i)     Upon the occurrence of a Payment Trigger during the term of this
Agreement arising by reason of the circumstances described in subparagraph (i)
of Paragraph (L) of Section 1:

 

(a)     the Company shall pay the Executive monthly payments, in cash, equal to
one-twelfth (1/12) of the Executive’s annual base salary in effect immediately
prior to the Payment Trigger, on or as near as practicable to the same date in
each month as monthly installments of the annual base salary were made to the
Executive prior to the occurrence of the Payment Trigger, for a period of
eighteen (18) months following the occurrence of the Payment Trigger;

 

(b)     the Company shall pay to the Executive a lump sum amount, in cash, equal
to the target amount of any short term cash incentive compensation that would
have been awarded to and earned by the Executive under any incentive
compensation plan for the fiscal year of the Payment Trigger, assuming all
performance and other vesting criteria were satisfied for such year; and

 

(c)     the Company shall pay the Executive any other amounts (other than any
unearned, pro-rated, or other payment of short term cash incentive compensation)
that may be due Executive under any employee welfare, benefit, equity, or long
term incentive plan then in effect to the extent the Executive is an eligible
participant, subject to and upon the terms and conditions set forth in any such
plan.

 

(ii)     Upon the occurrence of a Payment Trigger during the term of this
Agreement arising by reason of the circumstances described in subparagraph (ii)
of Paragraph (L) of Section 1:

 

(a)     the Company shall pay the Executive a lump sum payment, in cash, equal
to the sum of one hundred fifty percent (150%) of the Executive’s annual base
salary in effect immediately prior to the Payment Trigger,

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     the Company shall pay the Executive the amount, if any, set forth on the
signature page of this Agreement and identified as relocation services benefit,
to defray the Executive’s costs of relocation services;

 

(c)     the Company shall pay to the Executive a lump sum amount, in cash, equal
to one hundred fifty percent (150%) of the target amount of any short term
incentive cash compensation that would have been paid to the Executive for the
fiscal year of the Payment Trigger, assuming all performance and other vesting
criteria were satisfied for such year;

 

(d)     the Company shall pay or provide for continuation of the Executive’s
health care benefits under the health care plans of the Company as they exist on
the Date of Termination or as in effect immediately prior to the Payment
Trigger, whichever provides the greater economic benefit to the Executive, for a
period of eighteen (18) months following the Date of Termination; and

 

(e)     the Company shall pay the Executive any other amounts (other than any
unearned, pro-rated, or other payment of short term cash incentive compensation)
that may be due Executive under any employee welfare, benefit, equity, or long
term incentive plan then in effect to the extent the Executive is an eligible
participant, subject to and upon the terms and conditions set forth in any such
plan.

 

(C)     Notwithstanding the foregoing, the payments set forth above shall not
exceed two times: (i) the sum of the annualized compensation paid to the
Executive by the Company for the taxable year preceding the taxable year of the
Executive’s Date of Termination; or (ii) the maximum amount that may be taken
into account pursuant to Code Section 401(a)(17) for the year of the Executive’s
Date of Termination. It is intended that any amounts payable under this
Agreement shall either be exempt from or comply with Section 409A of the Code
(including the Treasury regulations and other published guidance relating
thereto) (“Code Section 409A”) so as not to subject the Executive to payment of
any additional tax, penalty or interest imposed under Code Section 409A. The
provisions of this Agreement shall be construed and interpreted to avoid the
imputation of any such additional tax, penalty or interest under Code Section
409A yet preserve (to the nearest extent reasonably possible) the intended
benefit payable to the Executive.

 

(D)     Notwithstanding any provision of any incentive compensation plan, and in
addition to any payments under Paragraph (B) hereof, the Company shall pay to
the Executive a lump sum amount, in cash, equal to the amount of any incentive
compensation that has been awarded to and earned by the Executive under any
incentive compensation plan for a completed fiscal year preceding the occurrence
of a Payment Trigger but that has not yet been paid to the Executive.

 

(E)     The payments provided for in subparagraph (ii)(a) of Paragraph (B) and,
if applicable, Paragraph (D) of this Section 4 shall be made within two (2)
business days following the Date of Termination, or such later required date as
may be prescribed, allowing for applicable waiting periods, under the terms of
the General Release (hereafter defined), unless the amounts of such payments
cannot be finally determined on or before that date, in which case, the Company
shall pay to the Executive on that date an estimate, as reasonably determined in
good faith by the Company, of the minimum amount of the payments to which the
Executive is clearly entitled and shall pay the remainder of the payments within
five (5) business days following the final determination of such amounts due to
the Executive under this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

(F)     As a condition to the receipt of the severance and other payment
benefits described in this Agreement, the Executive shall execute and comply
with the terms of a general release of all claims (the “General Release”)
against the Company, its affiliates and representatives, in the form attached
hereto as Exhibit A, as updated by the Company for any change in laws.

 

5.             Termination Procedures.

 

(A)     During the term of this Agreement, any purported termination of the
Executive’s employment (other than by reason of death) shall be communicated by
written Notice of Termination from one party hereto to the other party hereto in
accordance with Section 11 hereof. For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice that indicates the specific termination
provision in this Agreement relied upon, and, if applicable, the notice shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated. Further, a Notice of Termination for Cause shall include a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board at a meeting of the Board that was called and
held for the purpose of considering the termination finding that, in the
informed, reasonable, good faith judgment of the Board, the Executive was guilty
of conduct set forth in the definition of Cause in Paragraph (B) of Section 1,
and specifying the particulars thereof in reasonable detail. A Notice of
Termination by the Employee in the case of a Constructive Termination shall
specify in reasonable detail the event or circumstance constituting the
Constructive Termination under Paragraph (F) of Section 1 of this Agreement.
Such notice of Constructive Termination must be provided by the Executive to the
Company within sixty (60) days of the initial existence of the condition giving
rise to the Constructive Termination.

 

(B)     “Date of Termination” with respect to any purported termination of the
Executive’s employment during the term of this Agreement (other than by reason
of death) shall mean:

 

(i)     if the Executive’s employment is terminated by the Company for
Disability, thirty (30) days after Notice of Termination is given (provided that
the Executive shall not have returned to the full-time performance of the
Executive’s duties during that thirty (30) day period);

 

(ii)     if the Executive’s employment is terminated by the Company for any
other reason except in the case of a termination for Cause, up to thirty (30)
days, at the Company's discretion, after Notice of Termination is given;

 

(iii)     if the Executive’s employment is terminated by the Company for Cause,
the date specified in the Notice of Termination; and

 

 
 

--------------------------------------------------------------------------------

 

 

(iv)     in the case of termination by the Executive (including a Constructive
Termination following a Change in Control), thirty (30) days after the date such
Notice of Termination is given; provided, in the case of a Constructive
Termination, the Notice of Termination contemplated by Paragraph (A) of this
Section 5 shall be deemed cancelled, void and of no further force and effect,
and no payment obligation of the Company shall arise therefrom, if the Company
rescinds or otherwise eliminates or reverses the action or event that would
otherwise constitute grounds for Constructive Termination, and so notifies the
Executive in writing within thirty (30) days of its receipt of the notice of
Constructive Termination. The rescission, elimination or reversal of any such
action or event constituting a Constructive Termination shall not operate to
release or discharge the Company from any other liability or obligation under
this Agreement, including any liability or obligation arising from any
subsequent action or event that constitutes a Constructive Termination.

 

6.             No Mitigation; No Setoff.

 

The Executive shall not be required to mitigate the amount of any benefits the
Company becomes obligated to provide to the Executive in connection with this
Agreement by seeking other employment or otherwise. The benefits to be provided
to the Executive in connection with this Agreement may not be reduced, setoff or
subject to recovery by the Company by any benefits the Executive may receive
from other employment, from retirement benefits or otherwise. Further, the
amount of any payment or benefit provided for in this Agreement shall not be
setoff against any amount claimed to be owed by the Executive to the Company, or
otherwise, except for a violation of Section 14, 15, or 16.

 

7.             Disputes.

 

(A)     If a dispute or controversy arises out of or in connection with this
Agreement, the parties shall first attempt in good faith to settle the dispute
or controversy by mediation under the Commercial Mediation Rules of the American
Arbitration Association before resorting to arbitration or litigation.
Thereafter, any remaining unresolved dispute or controversy arising out of or in
connection with this Agreement may be settled by arbitration in accordance with
the Commercial Arbitration Rules of the American Arbitration Association in a
city located within Crawford or Sebastian County, Arkansas. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction. The
Executive shall, however, be entitled to seek specific performance of the
Company’s obligations hereunder during the pendency of any dispute or
controversy arising under or in connection with this Agreement.

 

(B)     Any legal action concerning this Agreement, other than a mediation or an
arbitration described in Paragraph (A) of this Section 7, whether instituted by
the Company or the Executive, shall be brought and resolved only in a state or
federal court of competent jurisdiction located in Crawford County, Arkansas or
the Fort Smith Division of the Western District of Arkansas. The parties hereby
irrevocably consent and submit to and shall take any action necessary to subject
themselves to the personal jurisdiction of any such court and hereby irrevocably
agree that all claims in respect of the action shall be instituted, heard, and
determined in such court. The parties agree that such court is a convenient
forum, and hereby irrevocably waive, to the fullest extent they may effectively
do so, the defense of an inconvenient forum to the maintenance of the action.
Any final judgment in the action may be enforced in other jurisdictions by suit
on the judgment or in any other manner provided by law.

 

 
 

--------------------------------------------------------------------------------

 

 

(C)     The Company shall pay all costs and expenses, including attorneys’ fees
and disbursements, of the Company and the Executive in connection with any legal
proceeding (including arbitration), whether or not instituted by the Company or
the Executive, relating to the interpretation or enforcement of any provision of
this Agreement, that is resolved in favor of the Executive pursuant to a final,
unappealable judgment. The Executive shall pay all costs and expenses, including
attorneys’ fees and disbursements, of the Company and the Executive in
connection with any legal proceeding (including arbitration), whether or not
instituted by the Company or the Executive, relating to the interpretation or
enforcement of any provision of this Agreement, that is resolved in favor of the
Company pursuant to a final, unappealable judgment. The non-prevailing party, as
set forth above, shall pay prejudgment interest on any money judgment obtained
by the prevailing party as a result of such proceeding, calculated at the rate
provided in Section 1274(b)(2)(B) of the Code.

 

8.             Successors; Binding Agreement.

 

(A)     In addition to any obligations imposed by law upon any successor to the
Company, the Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise, and whether or not such a
transaction constitutes a Change in Control) to all or substantially all of the
business or assets of the Company expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain the assumption and agreement prior to the effectiveness of any
succession shall be a breach of this Agreement for which the Executive shall
have any and all of the remedies available to him under this Agreement. The
provisions of this Section 8 shall continue to apply to each subsequent employer
of the Executive bound by this Agreement in the event of any merger,
consolidation, or transfer of all or substantially all of the business or assets
of that subsequent employer, whether or not that transaction constitutes a
Change in Control.

 

(B)     This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, and legatees. If the Executive shall
die while any amount would be payable to the Executive hereunder (other than
amounts which, by their terms, terminate upon the death of the Executive) if the
Executive had continued to live, the amount, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to the executors,
personal representatives, or administrators of the Executive’s estate.

 

9.             Effect on Prior Agreements.

 

This Agreement contains the complete, final, and exclusive embodiment of the
agreement and understanding among the parties hereto regarding severance, change
in control, or similar payments to the Executive and supersedes in all respects
any prior or other agreement or understanding, written or oral, among the
parties with respect to the subject matter of this Agreement, including, but not
limited to, Change in Control Severance Agreements, the Employment Letter
Agreement, employment agreements or company policies, or other agreements or
arrangements with respect to severance, change in control, or similar payments.

 

 
 

--------------------------------------------------------------------------------

 

 

10.          Exclusive Remedy.

 

In the event of a Payment Trigger, the provisions of Section 4 are intended to
be and are exclusive and in lieu of any other rights or remedies to which
Executive or the Company may otherwise be entitled (including any contrary
provisions in any written or oral employment agreement or arrangement Executive
may have with the Company), whether at law, tort or contract, in equity, or
under this Agreement. Executive shall not be entitled to any severance or Change
in Control benefits or rights upon a Payment Trigger other than those benefits
expressly set forth in Section 4.

 

11.          Notices.

 

For the purpose of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed by United States registered mail, return receipt
requested, postage prepaid, addressed to the respective addresses set forth
below, or to such other address as either party may have furnished to the other
in writing in accordance herewith, except that notice of change of address shall
be effective only upon actual receipt:

 

To the Company:   USA Truck, Inc.

 

3201 Industrial Park Road

 

Van Buren, Arkansas 72956

 

Attention: Chairman of the Board

 

 

To the Executive:

Michael K. Borrows

 

___________________

 

___________________

 

12.          Miscellaneous.

 

No provision of this Agreement may be modified, waived, or discharged unless
such waiver, modification, or discharge is agreed to in writing and signed by
the Executive and an officer of the Company specifically designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. All references to
sections of the Code shall be deemed also to refer to any successor provisions
to such sections.

 

 
 

--------------------------------------------------------------------------------

 

 

13.          Governing Law.

 

The validity, interpretation, construction, and performance of this Agreement
shall be governed by the internal, substantive laws of the State of Delaware,
without giving effect to the law or principles of conflict of laws of any
jurisdiction.

 

14.          Obligation Not to Solicit.

 

Executive hereby agrees that during his employment with the Company and, upon
the occurrence of a Payment Trigger during the term of this Agreement arising by
reason of the circumstances described in subparagraph (i) of Paragraph (L) of
Section 1, for a period of eighteen (18) months thereafter, Executive will not,
directly or indirectly, in any manner attempt to induce or assist others to
attempt to induce any officer, employee, driver, independent contractor,
customer, or vendor of the Company or its affiliates to terminate its
association with or reduce or terminate business with the Company or its
affiliates, nor do anything directly or indirectly to interfere with the
relationship between the Company or its affiliates and any such persons or
concerns, unless part of a management directive.

 

15.          Confidentiality.

 

Executive acknowledges that during his employment with the Company, he may
acquire confidential proprietary information of the Company or its affiliates
("Confidential Information") that is, and remains, the sole property of the
Company. Such Confidential Information is a valuable asset of the Company and
substantially contributes to the effective and successful conduct of the
Company's business. Confidential Information is intended to remain secret and
misappropriation by any means is strictly prohibited. Executive agrees to comply
with the policies and procedures of the Company for protecting Confidential
Information and agrees not to disclose to any person or use any Confidential
Information obtained by Executive incident to Executive's employment or other
association with the Company or its affiliates, other than as required for the
proper performance of Executive's duties and responsibilities to the Company or
as required by applicable law after notice to the Company and a reasonable
opportunity for it to protect Confidential Information. This restriction will
continue to apply after Executive's employment terminates, regardless of the
reason for such termination, for so long as such Confidential Information
remains confidential or, if sooner, until the expiration of eighteen (18) months
following the date Executive's employment with the Company terminates. The
obligations of confidentiality imposed by this Section 15 will not apply to
Confidential Information that becomes generally known to the public hereafter
through no act of Executive's in breach of this Agreement and no act of any
other person in breach of an obligation of confidentiality to the Company.
Notwithstanding anything to the contrary herein, Executive acknowledges that the
requirements for confidentiality as set forth in the Company handbook continue
to apply to Executive while Executive is receiving compensation and benefits
under this Agreement and for a term of eighteen (18) months thereafter.

 

16.          Non-disparagement.

 

Executive agrees that he will not make to any person or entity any false,
disparaging, or derogatory comments about the Company or its affiliates, or
their business affairs, directors, officers, employees, drivers, independent
contractors, customers, or vendors.

 

 
 

--------------------------------------------------------------------------------

 

 
17.          Remedies

 

Upon breach of any of the covenants contained in Section 14, 15, or 16 of this
Agreement, (a) the Company can and may take any and all actions available at law
and in equity, including obtaining a restraining order or injunctive relief, (b)
all compensation and benefits described in this Agreement will immediately
cease, (c) the Executive will remain obligated to comply with the covenants in
this Agreement, and (d) the periods set forth above in Sections 14 and 15 will
be tolled during any period in which the Executive is in violation of such
Section(s) so that the Company is provided with the full benefit of the
restricted period.

 

18.          Withholding.

 

All payments provided for hereunder will be subject to required withholding of
federal, state and local income, excise, and employment-related taxes. If any
such excise taxes would otherwise be imposed, the Company shall determine in
good faith whether the Executive will either receive all of the benefits to
which he is entitled under this Agreement, subject to the excise tax, or have
his benefits under this Agreement reduced to a level at which the excise tax
will not apply, depending upon which approach will provide the Executive with
the greater net after-tax benefit.

 

19.          Severability.

 

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect to the maximum extent permitted by
law.

 

20.          Counterparts.

 

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original but all of which together will constitute one and the
same instrument.

 

21.          Payment; Assignment.

 

Benefits payable under this Agreement will be paid only from the general assets
of the Company. No person has any right to or interest in any specific assets of
the Company by reason of this Agreement or the Employment Letter Agreement. To
the extent benefits under this Agreement are not paid when due to any
individual, he or she is a general unsecured creditor of the Company with
respect to any amounts due. Benefits payable pursuant to this Agreement and the
right to receive future benefits may not be anticipated, alienated, sold,
transferred, assigned, pledged, encumbered, or subject to any charge.

 

22.          Further Assurances.

 

The parties to this Agreement agree to perform, or cause to be performed, such
further acts and deeds and to execute and deliver or cause to be executed and
delivered, such additional or supplemental documents or instruments as may be
reasonably required by the other party to carry into effect the intent and
purpose of this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

23.          Code Section 409A.

 

It is the intention of the Company that payments and benefits under this
Agreement be exempt from or comply with Code Section 409A and the Company shall
have complete discretion to interpret and construe this Agreement and any
related plan or agreement in any manner that establishes an exemption from or
compliance with the requirements of Code Section 409A. If for any reason any
provision of this Agreement does not accurately reflect its intended
establishment of an exemption from or compliance with Code Section 409A, as
demonstrated by consistent interpretations or other evidence of intent, such
provision shall be considered ambiguous as to its exemption from or compliance
with Code Section 409A and shall be interpreted by the Company in a manner
consistent with such intent, as determined in the discretion of the Company.

 

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have signed this Agreement as of the date set
forth above.

 

 

USA TRUCK, INC.

 

 

 

 

 

 

 

 

By:                                                     
                                          

 

 

 

 

 

Name:                                                        
                                   

 

 

 

 

 

Title:                                                                                             

 

 

 

 

 

 

             

 

 

 

 

____________________________________________

 

 

Michael K. Borrows

 

 

 

 

 

____________________________________________

    Signature          
$50,000.00                                                                    
                    Amount of Relocation Services Benefit  

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

General Release

 

FOR AND IN CONSIDERATION OF the compensation pursuant to a Payment Trigger to be
provided me in connection with the termination of my engagement with USA Truck,
Inc. (“Company”), as that term is defined in that certain Executive Severance
and Change in Control Agreement between Company and me, dated as of July 29,
2015 (the “Agreement”), which are conditioned on my signing this General Release
and to which I am not otherwise entitled, I, on my own behalf and on behalf of
my heirs, executors, administrators, beneficiaries, representatives, and
assigns, and all others connected with or claiming through me, hereby release
and forever discharge Company, each of its affiliates, and all of their
respective past, present, and future officers, directors, trustees,
shareholders, employees, agents, general and limited partners, members,
managers, joint venturers, representatives, successors, and assigns, and all
others connected with any of them, both individually and in their official
capacities, from any and all causes of action, rights, or claims of any type or
description, known or unknown, which I have had in the past, now have, or might
now have, through the date of my signing of this General Release, in any way
resulting from, arising out of, or connected with my engagement with Company or
the termination of that engagement or pursuant to any federal, state or local
law, regulation, or other requirement, including if deemed to be an employee of
Company (including without limitation Title VII of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act, the Americans with Disabilities Act,
and the fair employment practices laws of the state or states in which I have
been employed by Company, each as amended from time to time).

 

In signing this General Release, I acknowledge my understanding that I may not
sign it prior to the termination of my engagement with Company, but that I may
consider the terms of this General Release for up to thirty (30) days (or such
longer period as Company may specify) from the date my engagement with Company
terminates. I also acknowledge that I have been advised by Company to seek the
advice of an attorney prior to signing this General Release; that I have had a
full and sufficient time to consider this General Release and to consult with an
attorney, if I wished to do so, or to consult with any other person of my
choosing before signing; and that I am signing this General Release voluntarily
and with a full understanding of its terms. I understand that I have seven (7)
days following my execution of this General Release to revoke this General
Release and that this General Release will not be effective until the eighth day
after I execute and do not revoke this General Release.

 

I hereby acknowledge and reaffirm my continuing obligations to the Company under
the Agreement, in particular as the Agreement relates to certain restrictive
covenants, which was signed in connection with my employment.

 

I further acknowledge that, in signing this General Release, I have not relied
on any promises or representations, expressed or implied, that are not set forth
expressly in the Agreement.

 

[Signature page follows]

 

 
 

--------------------------------------------------------------------------------

 

 

Intending to be legally bound, I have signed this General Release as of the date
written below.

 

 

Signature: _____________________________________________

Michael K. Borrows

 

Date Signed: ___________________________________________

